Citation Nr: 9914646	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  94-11 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right shoulder sprain, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of 
right knee arthrotomy, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945.

This appeal arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied the veteran's claims for the appealed 
issues.

A liberal reading of the veteran's and his representatives' 
statements appears to raise a claim for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (1998) for residuals 
of a right shoulder strain and for residuals of arthrotomy of 
the right knee.  The United States Court of Appeals for 
Veterans Claims (Court) has expanded VA's duty to assist to 
include issues reasonably raised from a liberal reading of 
all documents or oral testimony submitted prior to the 
Board's decision.  38 U.S.C.A. § 5107(b) (West 1991); Godfrey 
v. Brown, 7 Vet. App. 398, 409 (1995); Butts v. Brown, 5 Vet. 
App. 532, 540-41 (1993); Suttmann v. Brown, 5 Vet. App. 127, 
132 (1993); EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  It 
does not appear that the RO has considered this issue.  
Therefore, this claim is inferred from the record and is 
referred to the RO for development and adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's right shoulder strain is not manifested by 
limitation of motion to 25 degrees from the side.

3.  The veteran's right knee arthrotomy is not manifested by 
severe subluxation or instability, by limitation of motion to 
20 degrees extension or 15 degrees flexion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of a right shoulder sprain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5201 (1998).

2.  The criteria for a rating in excess of 20 percent for 
residuals of right knee arthrotomy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the veteran is found to have presented claims that are 
not inherently implausible, inasmuch as an allegation that a 
service connected disability has increased in severity is 
sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 623 (1992).  
Further, after examining the record, the Board is satisfied 
that all relevant facts have been properly developed in 
regard to his claims and that no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 (1997) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the veteran's service medical records and all 
other evidence of record pertaining to the history of the 
veteran's right shoulder and right knee disabilities.  The 
Board has found nothing in the historical record that would 
lead to a conclusion that the current evidence on file is 
inadequate for proper rating purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluations is the ability of the body as 
a whole, or of a system or organ of the body to function 
under the ordinary conditions of daily life, including 
employment.  See 38 C.F.R. § 4.10.  Although the history of a 
disability must be considered, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Documents created in 
proximity to the recent claim are the most probative in 
determining the current extent of impairment.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

In determining a rating for a disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  The Board's 
selection of a diagnostic code may not be set aside as 
"arbitrary, capricious, an abuse of discretion, or otherwise 
not in accordance with the law," if relevant data is 
examined and a reasonable basis exists for its selection.  
See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

I.  Right shoulder

During a September 1996 VA orthopedic examination the veteran 
reported injuring his right shoulder playing football during 
World War II.  He reported that there was no fracture, but 
was diagnosed as having a severe sprain and was placed in a 
sling.  He reported having current constant pain in the 
shoulder, with radiation to the trapezius on the right side.  
He has taken Naprosyn in the past for pain, with some relief.  
He also uses Capsaicin cream, which helps somewhat.  He felt 
his right arm was also weak from the shoulder injury, 
presenting difficulty abducting that arm.  He reported 
difficulty doing his job as a landscaper due to his shoulder 
condition.

Upon physical examination the veteran shook the examining 
physician's hand with his left hand, reporting that his right 
arm was sore and tender from his shoulder injury.  The right 
upper extremity showed a normal appearing right shoulder, and 
normal appearing deltoid and trapezius muscles.  With 
palpation, however, discomfort in the right trapezius area 
was noted by the veteran.  Decreased strength was noted in 
the right arm, as compared to the left.  Proximal strength in 
the right arm was found to be 3.5/5, while distally the 
strength was about 4/5.  Normal pulses were found in the 
upper extremities.  Range of motion of the right upper 
extremity was found to be abduction of 100 to 110 degrees.  
The ability to flex and extend the right arm was normal.  No 
crepitation was found in the right shoulder.  X-rays of the 
right shoulder were noted to be normal.  The assessment was 
that the veteran was fairly limited in motor strength in the 
right arm, as well as with abduction.

During a January 1997 VA orthopedic examination the veteran 
the veteran again complained of pain in the right shoulder.  
Gross neurological examination of the upper limbs was within 
normal limits.  Range of motion of the right shoulder was 
found to be internal rotation of 45 degrees; external 
rotation of 45 degrees; forward flexion of 110 degrees; and 
abduction of 90 degrees.  Full range of motion of the elbows, 
wrists, and fingers was found.  Both arms measured 11 inches 
in circumference.  X-rays of the right shoulder showed no 
evidence of bone pathology.  The examiner concluded that the 
veteran had "some shoulder complaints" now, and currently 
has some definitive restriction of motion.  The examiner, 
however, indicated he was not "clear" on what relationship 
these symptoms had with the inservice injury.

During an August 1998 VA orthopedic examination the veteran 
indicated he was still doing landscaping work, and was right 
handed.  He reported, however, that due to his service-
connected disabilities he cannot work but for about an hour 
at a time.  He reported the right shoulder was painful on 
elevation.  He reported he could drive a car within 
reasonable limits.  Upon physical examination it was noted 
the veteran could elevate his right arm to no more than 
horizontal to the ground.  Range of motion was found to be 
internal and external rotation of 60 degrees, and abduction 
and adduction was 90 degrees.  

The Board notes only one treatment record, in May 1996, for 
the veteran's right shoulder from approximately 1990.

Disabilities of the shoulder and arm are rated in accordance 
with 38 C.F.R. § 4.71a, Diagnostic Codes 5200 to 5203.  The 
RO has granted a 30 percent evaluation under Diagnostic Code 
5201 for limited and painful motion.  Two sets of ratings are 
given under this code for each listed disability, depending 
on whether the disability affects the major (dominant) or 
minor shoulder and arm.  The veteran is right handed, so the 
ratings for the major arm are applicable.  The veteran's 
disability cannot be evaluated under Diagnostic Code 5200, as 
ankylosis is not involved.  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992).  The veteran's disability cannot be 
evaluated under Diagnostic Code 5203, for impairment of the 
clavicle or scapula, dislocation of, as the medical evidence 
does not reveal that symptomatology.  The veteran's 
disability cannot be evaluated under Diagnostic Code 5202, as 
the medical evidence does not reveal humerus involvement.

38 C.F.R. § 4.71a, Plate I, indicates that normal forward 
flexion of the shoulder is 0-180 degrees, with 90 degrees 
being parallel to the ground; normal abduction is also 0-180 
degrees, with 90 degrees being parallel to the ground; normal 
external rotation is 0-90 degrees, with 0 degrees being 
parallel to the ground and 90 degrees being vertical to the 
ground; and normal internal rotation is also 0-90 degrees, 
with 0 degrees being parallel to the ground and 90 degrees 
being vertical to the ground.  

Addressing Diagnostic Code 5201, limitation of motion of the 
major arm, the Board finds that none of the medical evidence 
reveals that motion is limited to midway between the side and 
shoulder level, which would be required for a 30 percent 
evaluation of the major arm.  The most recent evidence, of 
August 1998, also reveals that motion is limited to the 
shoulder level (90 degrees) with abduction.  Similarly, 
external rotation was 60 degrees; internal rotation was 60 
degrees.  Hence, as the symptomatology of the veteran's right 
shoulder disability does not include motion limited to midway 
between the side and shoulder level, a 30 percent evaluation 
for a major shoulder under this code is not warranted.  The 
medical evidence does, however, indicate a 20 percent 
evaluation for limitation of motion to shoulder level is 
warranted under this code.

The Board also considered 38 C.F.R. §§ 4.10, 4.14, 4.40, 
4.45, which address functional loss due to pain and flare-
ups, in reaching its conclusion in this case, see generally, 
DeLuca v. Brown, 8 Vet. App.  202 (1995), and finds that 
pain, causing functional loss on use or due to flare-ups, or 
fatigability or incoordination restricting use, or loss of 
time from employment due to this condition, and decreased 
strength in the right upper extremity, has been shown by the 
medical evidence.  The Board also acknowledges the veteran's 
complaints of pain on motion and after use.  As the examiners 
have indicated the veteran's limitation of motion, loss of 
function, and reduced employment are due to that pain, the 
Board finds a 10 percent evaluation for that symptomatology 
is warranted.

Combining the 20 percent evaluation under Diagnostic Code 
5201 with the 10 percent evaluation for loss of function, 
limitation of motion, and decreased strength, caused by pain, 
under 38 C.F.R. §§ 4.10, 4.14, 4.40, 4.45, the Board finds a 
30 percent evaluation adequately compensates the veteran for 
the symptomatology of his service connected right shoulder 
sprain.  Accordingly, the Board finds that the preponderance 
of the evidence is against a rating in excess of 30 percent 
for the veteran's right shoulder disability.


II.  Right knee

During a September 1996 VA orthopedic examination the veteran 
reported injuring his right knee in 1943 while doing physical 
training.  He had surgery at that time for a ligament 
disruption.  He has also had a right knee arthrotomy.  He 
reported constant pain and a "hot" sensation on the lateral 
side of the knee on occasion.  He now wears a brace on the 
knee and reported difficulty bending the knee.  He reported 
he could walk only two or three blocks, and then will have 
pain in the knee.  He was noted to limp, favoring the right 
leg.  He also reported weakness in the right leg when 
working, and occasion "give away."  

Upon physical examination the veteran could not walk across 
the room on his toes, and could only walk a couple of steps 
on his heels.  An old scar, about 4 centimeters in length, 
was noted in the medial aspect.  No erythema or edema was 
noted in the right knee joint.  Normal reflexes were found in 
the patellar Achilles, and motor strength was noted to be 4/5 
proximally in the lower extremities, and 4/5 distally, with 
the left being stronger than the right.  Sensation to 
position sense was normal in the lower extremities.  Warm to 
cool sensation sense was also normal, but vibratory sense was 
decreased in both the right upper and lower extremities.  
Some slight discomfort was noted upon straight leg raising, 
as was some straining in the posterior hamstring, but no back 
or associated pain was noted to radiate down the leg.  Range 
of motion for extension was found to be normal, but flexion 
was found to be 120 degrees.  No obvious laxity of the 
ligaments was appreciated.  X-rays of the right knee revealed 
some narrowing of the medial joint space, but no effusions 
were identified.  No other abnormalities were identified.  
The assessment was right knee injury, residuals of 
arthrotomy, with mild degenerative changes.  The examiner 
indicated the veteran had obvious weakness and pain in the 
right knee with activity, wore a knee brace chronically, and 
had fairly severe limitations in his activity level due to 
the right knee symptomatology.

During a January 1997 VA orthopedic examination the veteran 
reported the inservice surgery was for removal of the medial 
meniscus.  Upon physical examination range of motion of the 
knee was found to be 0 degrees extension and flexion of 155 
degrees.  No gross instability, nor palpable deformity, was 
noted.  The right quadricep measured 17 inches in 
circumference, while the left was 17 1/2 inches, four inches 
above the superior pole of the patella.  A curved oblique 
scar was noted over the anteromedial aspect of the right 
knee.  The examiner indicated the right knee X-rays were 
surprisingly normal, with mild quadriceps atrophy and 15 
degrees restriction of full flexion of the right knee, as 
compared to the left.

During an August 1998 VA orthopedic examination the examiner 
indicated it was assumed that cartilage had been removed 
during the inservice surgery.  The veteran reported being 
able to walk three to four blocks, with no difficulty sitting 
or driving a car within reasonable limits.  Upon physical 
examination he was found to walk with a limp, favoring the 
right leg.  Measurement of the lower extremities revealed the 
right knee was 35 centimeters, while the left was 36.5 
centimeters.  A 7-centimeter scar, well-healed and nontender, 
medial to the patella, was noted.  No effusion was noted.  
Range of motion was found to be flexion of 115 degrees, with 
tenderness at the medial and lateral joint space.  McMurray's 
sign was slightly positive, but no patellar pain was noted on 
pressure.  The lower right leg and ankle were negative.  
Pedal pulses were easily palpable, and no peripheral edema 
was noted.  Knee and ankle reflexes could not be elicited on 
the right.  X-rays revealed medial joint space narrowing 
without degenerative change.  No evidence of fracture or 
dislocation was shown.  The right patella demonstrated mild 
lateral subluxation, and the metadiaphyseal region of the 
right proximal tibia was somewhat sclerotic.  The radiologist 
indicated the etiology of this was uncertain, had been stable 
since 1995, and was likely not significant.  The impression 
was medial joint space narrowing and mild lateral subluxation 
of the right patella.  The examiner's impression was status 
post meniscectomy, 1944, with subluxation of the patella.  

The RO has rated the veteran's current right knee disability 
as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  Under that code, slight subluxation or lateral 
instability is rated 10 percent, whereas moderate and severe 
subluxation or lateral instability are rated 20 and 30 
percent, respectively.  There is medical evidence of pain on 
motion of the knee, and mild lateral subluxation, or 
instability, of the right knee.  There is no medical evidence 
of frequent locking of the knee (38 C.F.R. § 4.71a, 
Diagnostic Code 5258).  The Board finds that, given the 
examiner's assessment of mild lateral subluxation, or 
instability, the overall degree of impairment, within the 
meaning of Code 5257, is no more than moderate.  See 
38 C.F.R. § 4.7.  This does not end the Board's inquiry, as 
the veteran's service-connected right knee disability also 
includes painful motion of the knee.

Normal range of motion of the knee is from 0 degrees to 140 
degrees.  See 38 C.F.R. § 4.71, Plate II.  As the veteran's 
most recent right knee flexion has been found to be 115 
degrees, his evaluation under the criteria of Diagnostic Code 
5260 would be noncompensable.  Flexion must be limited to 45 
degrees for a 10 percent evaluation under this code, and 
limited to 30 degrees for a 20 percent evaluation.  As his 
right knee extension has been found to be 0 degrees during 
all VA examinations, his evaluation under the criteria of 
Diagnostic Code 5261 would also be noncompensable.  Extension 
must be limited to 10 degrees for a 10 percent evaluation 
under this code, to 15 degrees for a 20 percent evaluation, 
and to 20 degrees for a 30 percent evaluation.

There is no clinical evidence to show that he has any greater 
limitation of motion due to pain, incoordination or any other 
symptom so as to support a higher rating under the cited 
legal authority.  38 C.F.R. § 4.45 provides that the factors 
of disability regarding joints reside in reduction of their 
normal excursion of movements in different planes.  Inquiry 
will be directed to considerations of less or more movement 
than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement, swelling, deformity or 
atrophy of disuse.  See 38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Here, the VA physicians 
who performed the compensation examinations indicated that 
the range of motion was limited to the ranges reported (0 to 
115 or 120 degrees) by pain.  That is, the veteran could only 
flex his knee as far as 115 to 120 degrees before it became 
painful.  The Board has considered whether these latter 
symptoms could support a higher rating under the range of 
motion codes but, finds the medical evidence would have to 
show that the weakness and pain due to quadriceps atrophy 
upon greater resistance results in a significant increase in 
limitation of motion; flexion would have to be limited to 
less than 45 degrees, or extension would have to be limited 
to more than 10 degrees.  There is nothing in the examination 
reports or other medical evidence on file to indicate such 
functional limitation due to pain, weakness, or any other 
symptom.

The Board finds a 20 percent evaluation adequately 
compensates the veteran for the current symptomatology of his 
service connected right knee disability.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
a rating in excess of 20 percent for the veteran's residuals 
of right knee arthrotomy.


III.  Conclusion

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An evaluation in excess of 30 percent for residuals of a 
right shoulder sprain is denied.

An evaluation in excess of 20 percent for residuals of right 
knee arthrotomy is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

